[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                No. 07-12416                  March 17, 2008
                          ________________________          THOMAS K. KAHN
                                                                 CLERK
                   D. C. Docket No. 05-00397-CV-OC-10GRJ

MARGA TAYLOR, as Personal
Representative of the Estate
of Earl C. Hitchcock,

                                                                 Plaintiff-Appellee,

                                     versus

ED DEAN, individually, and in his
official capacity as Sheriff of
Marion County, Florida, et al.,
                                                                       Defendants,

JOHNNY PAPPAS, individually, and in
his official capacity as Deputy Sheriff
of Marion County, Florida,

                                                           Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (March 17, 2008)
Before HULL and WILSON, Circuit Judges, and EDENFIELD,* District Judge.

PER CURIAM:

       After review and oral argument, we find no reversible error in the district

court’s May 17, 2007 order denying summary judgment to defendant-appellant

Johnny Pappas.

       AFFIRMED.




       *
       Honorable B. Avant Edenfield, United States District Judge for the Southern District of
Georgia, sitting by designation.

                                               2